  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 1 of 7 PageID #: 39




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

GREGORY EARL STEVENSON,                          )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 1:20-cv-271-SNLJ
                                                 )
CIARA SHAFFER, et al.,                           )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Gregory Earl Stevenson, an

inmate at the Scott County Jail, for leave to commence this civil action without prepaying fees or

costs. Having reviewed the motion and the financial information submitted in support, the Court

has determined to grant the motion, and assess an initial partial filing fee of $1.00. Additionally,

for the reasons discussed below, the Court will give plaintiff the opportunity to file an amended

complaint, and will deny without prejudice the motion to appoint counsel.

                                          28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to his account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 2 of 7 PageID #: 40




payments to the Clerk of Court each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. Id.

        Plaintiff has not provided the Court with a certified copy of his inmate account statement.

Instead, he has advised that his institution will not provide him with one. The Court will

therefore assess an initial partial filing fee of $1.00, an amount that is reasonable based upon the

information before the Court. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when

a prisoner is unable to provide the Court with a certified copy of his prison account statement,

the Court should assess an amount “that is reasonable, based on whatever information the court

has about the prisoner’s finances.”).

                                Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff “pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).



                                                  2
  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 3 of 7 PageID #: 41




       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against law enforcement officers

Ciara Shaffer, Calden Olden, Cliff Jackson, Zachary Boyer, Ryan Vincent, and Flint Dees.

Plaintiff specifies he sues Shaffer and Jackson in their official and individual capacities. He does

not specify the capacity in which he sues Olden, Boyer, Vincent, or Dees.

       Review of publicly-available records on Missouri Case.net shows that plaintiff is

presently facing charges of felony assault and resisting or interfering with arrest in the Circuit

Court of Scott County. See State v. Gregory Earl Stevenson, No. 20SO-CR01206-01 (33rd Jud.

Cir. 2020). As of the date of this Memorandum and Order, plaintiff is represented by counsel and

a jury trial is scheduled for June 10, 2021.

       In the complaint at bar, plaintiff claims he was subjected to illegal arrest on September

21, 2020 in Sikeston, Missouri. In support, plaintiff writes:

       They claim that they had a 911 call of a[n] individual [brandishing] a weapon.
       They fail[ed] to ask for I.D. and fail[ed] to ask the owner of the house was they

                                                 3
  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 4 of 7 PageID #: 42




       the ones who called [sic]. They did not have probable [cause] to search me or my
       person and they created a pretext arrest to arrest me. In the mi[d]st of this
       confusion there was no evidence found. They punch[ed] me in the sides tased me
       disrupted my vocal cord [and] my voice is not the same, and illegally arrest me on
       [illegible] retaliation from a previous arrest.

(ECF No. 1 at 4-5). Plaintiff appears to indicate he has been wrongfully denied medical

treatment for injury to his vocal cords, and he claims he suffered mental injuries from “a illegal

arrest injury.” Id. at 5. Plaintiff seeks monetary relief in an unspecified amount to compensate

him for lost wages and mental anguish. Attached to the complaint are copies of motions plaintiff

filed pro se in his pending State court criminal case seeking bond reduction, change of judge,

discovery, dismissal of charges, and other relief.

                                            Discussion

       The complaint is subject to dismissal. In setting forth the allegations in support of his

claims, plaintiff refers to the defendants collectively as “they,” and concludes his rights were

violated. Plaintiff has therefore failed to allege facts showing that any named defendant was

causally linked to and directly responsible for violating his rights, as required to state a claim

under 42 U.S.C. § 1983. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)

(“Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged

deprivation of rights.”); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim

not cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in

or directly responsible for incidents that injured plaintiff). Moreover, by lumping the defendants

into a group and providing no factual basis to distinguish their conduct, plaintiff has failed to

give any named defendant fair notice of the grounds for the claims made against him or her.

       The Court will give plaintiff the opportunity to file an amended complaint to clearly set

forth his claims and allegations in support. Plaintiff is advised that the amended complaint will



                                                 4
  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 5 of 7 PageID #: 43




completely replace the original complaint. See In re Wireless Telephone Federal Cost Recovery

Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended

complaint supersedes an original complaint and renders the original complaint without legal

effect”). Plaintiff must type or neatly print the amended complaint on the Court’s prisoner civil

rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions

brought by self-represented plaintiffs or petitioners should be filed on Court-provided forms

where applicable.”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant.

       In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short and

plain statement of the facts that support his claim or claims against that defendant. See Fed. R.

Civ. P. 8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his

claims in numbered paragraphs, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he

may set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If

plaintiff names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell, 909 F.2d at 1208. Plaintiff



                                                 5
  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 6 of 7 PageID #: 44




must explain the role of the defendant, so that the defendant will have notice of what he or she is

accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843,

848 (8th Cir. 2014) (stating that the essential function of a complaint “is to give the opposing

party fair notice of the nature and basis or grounds for a claim.”). Furthermore, the Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849

F.3d 400, 404 (8th Cir. 2017).

       Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at this

time, without prejudice. “A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When

determining whether to appoint counsel for an indigent litigant, the Court considers factors such

as the complexity of the case, the litigant’s ability to investigate the facts, the existence of

conflicting testimony, and the litigant’s ability to present his claims. Id.

       After considering these factors, the Court concludes that the appointment of counsel is

unwarranted at this time. Based upon plaintiff’s allegations, it appears this case is factually and

legally straightforward, and there is no indication that plaintiff will be unable to investigate the

facts and clearly present his claims. Additionally, the motion is premature, as no defendant has

been served with process and discovery has not begun. The Court will therefore deny the motion

for the appointment of counsel without prejudice, and will entertain future motions for the

appointment of counsel, if appropriate, as this litigation progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion seeking leave to commence this

action without prepaying fees or costs (ECF No. 2) is GRANTED.



                                                   6
  Case: 1:20-cv-00271-SNLJ Doc. #: 5 Filed: 05/04/21 Page: 7 of 7 PageID #: 45




       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

thirty (30) days from the date of this Order.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3)

is DENIED without prejudice.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this 4th day of May, 2021.



                                                 _______________________________________
                                                 STEPHEN N. LIMBAUGH, JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                 7
